UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 Date of event requiring this shell company report For the transition period from to . Commission File No. 001-14835 NORTHCORE TECHNOLOGIES INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) ONTARIO, CANADA (Jurisdiction of incorporation or organization) 302 The East Mall, Suite 300 Toronto, Ontario M9B 6C7 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report. 109,527,181 Common Shares as of December 31, 2008 Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer oAccelerated filer oNon-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP oInternational Financial Reporting Standards as issued by the International Accounting Standards Board oOther x Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 x If this an annual report, indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). Yes oNo x 2 NORTHCORE TECHNOLOGIES INC. Annual Report on Form 20-F for the Fiscal Year Ended December 31, 2008 FORWARD LOOKING STATEMENTS From time to time, we make oral and written statements that may be considered "forward looking statements" (rather than historical facts).We are taking advantage of the "safe-harbour" provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements we may make from time to time, including the forward-looking statements in this Annual Report. You can identify these statements when you see words such as "may", "expect", "anticipate", "estimate", "believe", "intend", and other similar expressions.These forward-looking statements relate, among other items, to: • our future capital needs; • future expectations as to profitability and operating results; • our ability to further develop business relationships and revenues; • our expectations about the markets for our products and services; • acceptance of our products and services; • competitive factors; • our ability to repay debt; • our ability to maintain operating expenses; • our ability to attract and retain employees; • new products and technological changes; • our ability to develop appropriate strategic alliances; • protection of our proprietary technology; • our ability to acquire complementary products or businesses and integrate them into our business; • our ability to increase revenue from existing products and services; • our ability to expand the scope of our product offering; and • geographic expansion of our business. We have based these forward-looking statements largely on our current plans and expectations.Forward-looking statements are subject to risks and uncertainties, some of which are beyond our control.Our actual results could differ materially from those described in our forward-looking statements as a result of the factors described in the “Risk Factors” included elsewhere in this Annual Report, including, among others: • the timing of our future capital needs and our ability to raise additional capital when needed; • our ability to repay our debt to lenders; • increasingly longer sales cycles; • potential fluctuations in our financial results and our difficulties in forecasting; • volatility of the stock markets and fluctuations in the market price of our stock; • the ability to buy and sell our shares on the Over the Counter Bulletin Board; • our ability to compete with other companies in our industry; • our dependence upon a limited number of customers; • our ability to retain and attract key personnel; • risk of significant delays in product development; • failure to timely develop or license new technologies; 3 • risks relating to any requirement to correct or delay the release of products due to software bugs or errors; • risk of system failure or interruption; • risks associated with any further dramatic expansions and retractions in the future; • risks associated with international operations; • problems which may arise in connection with the acquisition or integration of new businesses, products, services, technologies or other strategic relationships; • risks associated with protecting our intellectual property, and potentially infringing the intellectual property rights of others; • fluctuations in currency exchanges; • risks to holders of our common shares following any issuance of our preferred shares; and • the ability to enforce legal claims against us or our officers or directors. We do not have, and do not undertake, any obligation to publicly update or revise any forward-looking statements contained in this Annual Report, whether as a result of new information, future events or otherwise.Because of these risks and uncertainties, the forward-looking statements and circumstances discussed in this Annual Report might not transpire. Trademarks or trade names which we own and are used in this Annual Report include: DYN@MIC BUYER™ and DYN@MIC SELLER™. Each trademark, trade name, or service mark of any other company appearing in this Annual Report belongs to its holder. 4 TABLE OF CONTENTS Page PART I 7 ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 7 ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE 7 ITEM 3 - KEY INFORMATION 7 A. Selected Financial Data 7 B. Capitalization and Indebtedness 9 C. Reasons For The Offer And Use Of Proceeds 9 D. Risk Factors 9 ITEM 4 - INFORMATION ON THE COMPANY 17 A. History and Development of the Company 17 B. Business Overview 21 C. Organizational Structure 32 D. Property, Plant and Equipment 32 ITEM 4A - UNRESOLVED STAFF COMMENTS 32 ITEM 5 - OPERATING AND FINANCIAL REVIEW AND PROSPECTS - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS 33 A. Operating Results 34 B. Liquidity and Capital Resources 42 C. Research and Development, Patents, and Licenses, Etc. 46 D. Trend Information 46 E. Off-Balance Sheet Arrangements 47 F. Tabular Disclosure of Contractual Obligations 47 ITEM 6 - DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 48 A. Directors And Senior Management 48 B. Compensation 50 C. Board Practices 51 C.1. Audit Committee Information 52 D. Employees 53 E. Share Ownership 55 ITEM 7 - MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 55 A. Major Shareholders 55 B. Related Party Transactions 56 ITEM 8 - FINANCIAL INFORMATION 57 ITEM 9 - THE OFFER AND LISTING 57 5 ITEM 10 - ADDITIONAL INFORMATION 60 A. Share Capital 60 B. Memorandum and Articles of Association 60 C. Material Contracts 63 D. Exchange Controls 65 E. Taxation 65 F. Dividends and Paying Agents 71 G. Statements by Experts 71 H. Documents on Display 71 I. Subsidiary Information 72 ITEM 11 - QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 72 ITEM 12 - DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 72 PART II 72 ITEM 13 - DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 72 ITEM 14 - MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 72 ITEM 15 - CONTROLS AND PROCEDURES 73 ITEM 16 [RESERVED] 73 ITEM 16 73 A. Audit Committee Financial Expert 73 B. Code of Ethics 73 C. Principal Accountant Fees and Services 74 D. Exemptions from the Listing Standards For Audit Committees 74 E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 74 PART III 74 ITEM 17- FINANCIAL STATEMENTS 74 ITEM 18 - FINANCIAL STATEMENTS 74 ITEM 19 – EXHIBITS 74 6 Unless otherwise indicated, all references in this Annual Report to “dollars” or “$” are references to Canadian dollars.Our financial statements are expressed in Canadian dollars.Except as otherwise noted, certain financial information presented in this Annual Report has been translated from Canadian dollars to U.S. dollars at an exchange rate of Cdn$1.224 to US$1.00 (or US$0.776 to Cdn 1.00), the noon buying rate in New York City on December31, 2008 for cable transfers in Canadian dollars as certified for customs purposes by the Federal Reserve Bank of New York.These translations are not intended to suggest that Canadian dollars have been or could be converted into U.S. dollars at that or any other rate. PART I ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable. ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3 - KEY INFORMATION A. SELECTED FINANCIAL DATA The selected financial data set forth below should be read in conjunction with, and is qualified by reference to, our consolidated financial statements and the related notes, and the section "Operating and Financial Review and Prospects" included elsewhere in this Annual Report.The consolidated statement of operations data for the years ended December 31, 2008, 2007, and 2006 and consolidated balance sheet data as of December31, 2008 and 2007, as set forth below, are derived from our audited consolidated financial statements and the related notes included elsewhere in this Annual Report. The consolidated statement of operations data for the years ended December 31, 2005 and 2004 and the consolidated balance sheet data as at December31, 2006, 2005, and 2004 have been derived from our audited consolidated financial statements for those years, as adjusted for discontinued operations related to the disposition of the Company’s Norwegian subsidiary ADB Systemer AS in June 2006, which are not included in this Annual Report but have previously been filed with the Commission. We have prepared our consolidated financial statements in accordance with accounting principles generally accepted in Canada, which differ in certain respects from accounting principles generally accepted in the United States.However, as applied to us, for all fiscal periods for which financial data is presented in this Annual Report, Canadian GAAP and U.S. GAAP were substantially identical in all material respects, except as disclosed in Note 21 of our consolidated financial statements. Historical results are not necessarily indicative of results to be expected for any future period. 7 Year Ended December 31,(3) Statement of Operations Data: 2008 (Cdn$) 2007 (Cdn$) 2006 (Cdn$) 2005 (Cdn$) 2004 (Cdn$) (in thousands except for per share data) Revenue 741 1,166 1,073 1,285 1,478 Operating expenses: General and administrative 1,485 1,703 1,790 2,559 3,043 Customer service and technology 689 762 664 839 854 Sales and marketing 117 276 377 505 561 Employee stock options 43 94 137 105 27 Depreciation and amortization 33 39 92 95 149 Interest expense 729 604 783 717 443 Total expenses 3,096 3,478 3,843 4,778 5,077 Loss from continuing operations (2,355 ) (2,312 ) (2,770 ) (3,493 ) (3,599 ) Loss (2,355 ) (2,312 ) (648 ) (3,501 ) (5,104 ) Loss per common share (1) (0.02 ) (0.02 ) (0.01 ) (0.05 ) (0.08 ) Weighted average number of common shares 108,861 93,094 79,933 72,904 61,938 As at December 31, Balance Sheet Data: (2) 2008 (Cdn$) 2007 (Cdn$) 2006 (Cdn$) 2005 (Cdn$) 2004 (Cdn$) (in thousands) Working capital (deficit) (1,692 ) (372 ) (2,132 ) (1,164 ) 381 Total assets 812 687 813 1,843 2,493 Shareholders’ deficiency (2,403 ) (1,600 ) (2,255 ) (2,710 ) (1,009 ) (1) For each fiscal year, the Company excluded the effect of all convertible debt, stock options and share-purchase warrants, as their impact would have been anti-dilutive. (2) The Company has not paid dividends since its formation. (3) The statement of operations data for the years ended December 31, 2005 and 2004 have been restated to reflect the impact of the classification of the Company’s Norwegian subsidiary, ADB Systemer AS, as discontinued operations as a result of the disposition in June 2006. 8 EXCHANGE RATES The following tables set forth, for the periods indicated, certain exchange rates based on the noon buying rate in New York City for cable transfers in Canadian dollars, as certified for customs purposes by the Federal Reserve Bank of New York.Such rates are the number of U.S. dollars per one Canadian dollar and are the inverse of the rates quoted by the Federal Reserve Board of New York for Canadian Dollars per U.S. $1.00.On March 27, 2009, the exchange rate was US$1.00 Cdn$1.2392. Year Ended December31, Rate 2008 2007 2006 2005 2004 Average during year (1) 1.06677 0.9419 0.8844 0.8254 0.7702 (1) The average rate is the average of the exchange rates on the last day of each month during the year. Month High during month Low during month September 2008 1.0797 1.0338 October 2008 1.2942 1.0607 November 2008 1.2849 1.1502 December 2008 1.2971 1.1962 January 2009 1.2749 1.1822 February 2009 1.2710 1.2190 B. CAPITALIZATION AND INDEBTEDNESS Not applicable. C. REASONS FOR THE OFFER AND USE OF PROCEEDS. Not applicable. D. RISK FACTORS The following is a summary of certain risks and uncertainties, which we face in our business.This summary is not meant to be exhaustive.These Risk Factors should be read in conjunction with other cautionary statements, which we make in this Annual Report and in our other public reports, registration statements and public announcements. WE WILL NEED ADDITIONAL CAPITAL AND IF WE ARE UNABLE TO SECURE ADDITIONAL FINANCING WHEN WE NEED IT, WE MAY BE REQUIRED TO SIGNIFICANTLY CURTAIL OR CEASE OUR OPERATIONS We have not yet realized profitable operations and have relied on non-operational sources of financing to fund our operations.Since we began our operations, we have been funded primarily through the sale of securities to investors in a series of private placements, convertible debt instruments, sales of equity to, and investments from, strategic partners, gains from investments, option exercises, a rights offering and, to a limited extent, through cash flow from operations.While our Company’s financial statements for the year-ended December 31, 2008, have been prepared on the basis of accounting principles applicable to a going concern, certain adverse conditions and events cast substantial doubt upon the validity of this assumption. We have not yet realized profitable operations and have relied on non-operational sources of financing to fund operations.Our ability to continue as a going concern will be dependent on management’s ability to successfully execute its business plan including a substantial increase in revenue as well as maintaining operating expenses at or near the same level as 2008.We cannot provide assurance that we will be able to execute on our business plan or assure that efforts to raise additional financings would be successful. 9 Management believes that continued existence beyond 2008 is dependent on its ability to increase revenue from existing products, and to expand the scope of its product offering which entails a combination of internally developed software and partnerships with third parties.As of December 31, 2008, we had cash on hand and cash equivalents of approximately $460,000. We do not have any committed sources of additional financing at this time and we are uncertain whether additional funding will be available when we need it on terms that will be acceptable to us or at all. If we are not able to obtain financing when we need it, we would be unable to carry out our business plan and would have to significantly curtail or cease our operations. We have included in Note 2 to our financial statements for the year ended December 31, 2008, a discussion about our ability to continue as a going concern. Potential sources of financing include strategic relationships, public or private sales of our shares, debt, convertible securities or other arrangements. If we raise funds by selling additional shares, including common shares or other securities convertible into common shares, the ownership interests of our existing shareholders will be diluted.If we raise funds by selling preferred shares, such shares may carry more voting rights, higher dividend payments or more favorable rights upon distribution than those for the common shares.If we incur debt, the holders of such debt may be granted security interests in our assets.Because of our potential long-term capital requirements, we may seek to access the public or private equity or debt markets whenever conditions are favorable, even if we do not have an immediate need for additional capital at that time. The auditors’ report on our 2008 consolidated financial statements includes additional comments that refer to this uncertainty with respect to our ability to continue as a going concern. If we fail to obtain financing when we need it, it would have a material adverse effect on our business, financial condition, cash flows and results of operations. WE ARE NOT PROFITABLE AND WE MAY NEVER BECOME PROFITABLE We have accumulated losses of approximately $113.61 million as of December 31, 2008.For the year ended December31, 2008 our loss was $2.35 million. We have never been profitable and expect to continue to incur losses for the foreseeable future.We cannot assure you that we will earn profits or generate positive cash flows from operations in the future. OUR ABILITY TO REPAY OUR DEBT TO LENDERS We have not yet realized profitable operations and have relied on non-operational sources of financing to fund our operations. We have been funded primarily through the sale of securities to investors in a series of private placements, which have included a series of convertible debt instruments. As these debt instruments become due we cannot provide assurance that we will have the funds on hand to repay lenders. We may need to renegotiate or restructure certain debt arrangements, as they become due in order to maintain operations. THE LIMITED OPERATING HISTORY OF OUR JOINT VENTURE WITH GE COMMERCIAL FINANCE HAS MADE US DEPENDENT UPON A SMALLER CUSTOMER BASE OF LARGER CLIENTS In December 2003 we formed the joint venture, GE Asset Manager, LLC with the General Electric Capital Corporation, through its business division GE Commercial Finance, Capital Solutions (“GE” or “GE Commercial Finance”). Growing this business venture has required us to shift focus from a broad spectrum of customers to focusing on a small number of large clients.By further investing in our relationship with GE Commercial Finance, we are increasing our business risk by becoming substantially dependent on the business generated by the joint venture. 10 WE ARE A GROWTH STAGE COMPANY AND ARE SUBJECT TO THE RISKS INHERENT IN A NEW BUSINESS Our business and prospects must be considered in light of the risks, uncertainties and expenses frequently encountered by companies in their early stages of development, particularly companies in new and rapidly evolving markets.Our business strategy may not be successful and we may not successfully address those risks. WE MAY EXPERIENCE INCREASINGLY LONGER SALES CYCLES A significant portion of our revenue in any quarter is derived from a relatively small number of contracts.We often experience sales cycles of six (6) to eighteen (18) months.If the length of our sales cycles increases, our revenues may decrease and our quarterly results would be adversely affected.In addition, our current and future expense levels are based largely on our investment plans and estimates of future revenues and are, to a large extent, fixed.We may be unable to adjust spending in a timely manner to compensate for any unexpected revenue shortfall. Any significant shortfall in revenues relative to our planned expenditures would have a material adverse effect on our business, financial condition, cash flows and results of operations. POTENTIAL FLUCTUATIONS IN OUR FINANCIAL RESULTS MAKE FINANCIAL FORECASTING DIFFICULT Our operating results have varied on a quarterly basis in the past and may fluctuate significantly as a result of a variety of factors, many of which are outside our control. Factors that may affect our quarterly operating results include: • General economic conditions as well as economic conditions specific to our industry; • Long sales cycles, which characterize our industry; • Implementation delays, which can affect payment and recognition of revenue; • Any decision by us to reduce prices for our solutions in response to price reductions by competitors; • The amount and timing of operating costs and capital expenditures relating to monitoring or expanding our business, operations and infrastructure; and • The timing of, and our ability to integrate, any future acquisition, technologies or products or any strategic investments or relationships into which we may enter. Due to these factors, our quarterly revenues and operating results are difficult to forecast.We believe that period-to-period comparisons of our operating results may not be meaningful and should not be relied upon as an indication of future performance. In addition, it is likely that in one or more future quarters, our operating results will fall below the expectations of securities analysts and investors.In such event, the trading price of our common shares would almost certainly be materially adversely affected. OUR SHARE PRICE HAS FLUCTUATED SUBSTANTIALLY AND MAY CONTINUE TO DO SO The trading price of our common shares on The Toronto Stock Exchange and on the Nasdaq Over the Counter Bulletin Board (“OTCBB”) has fluctuated significantly in the past and could be subject to wide fluctuations in the future. The market prices for securities of technology companies have been highly volatile. These companies have experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to their operating performance.Broad market and industry factors may materially and adversely affect the market price of our common shares, regardless of our operating performance. In addition, fluctuations in our operating results and concerns regarding our competitive position can have an adverse and unpredictable effect on the market price of our shares. In the past, following periods of volatility in the market price of a company’s securities, securities class-action litigation has often been instituted against that company. Such litigation, if instituted against us, could result in substantial costs and a diversion of management’s attention and resources, which could have a material adverse effect on our business, results of operations, cash flow, financial condition and prospects. If we do not prevail in any such action, which may be brought, we could be forced to pay damages. 11 THE ABILITY TO BUY OR SELL OUR COMMON SHARES ON THE OTCBB MAY BE LIMITED Our common shares trade on the OTCBB.The OTCBB is generally considered to be a less efficient market than the Nasdaq National Market or the Nasdaq SmallCap Market on which our shares previously traded.As a result, the ability to buy or sell our common shares on the OTCBB may be limited.In addition, since our shares are no longer listed on the Nasdaq National Market or Nasdaq SmallCap Market, our shares may be subject to the “penny stock” regulations described below.De-listing from the Nasdaq National Market and the Nasdaq SmallCap Market does not affect the listing of our common shares on The Toronto Stock Exchange. OUR COMMON SHARES ARE SUBJECT TO “PENNY STOCK” REGULATIONS WHICH MAY AFFECT YOUR ABILITY TO BUY OR SELL OUR COMMON SHARES Our shares are characterized as “penny stocks” which may severely affect market liquidity.The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock. Securities and Exchange Commission regulations generally define a penny stock to be an equity security that has a market price of less than US$5.00 per share, subject to certain exceptions.The regulations require, prior to any transaction involving a penny stock, delivery of a disclosure schedule explaining the penny stock market and the risks associated therewith.The penny stock regulations may adversely affect the market liquidity of our common shares by limiting the ability of broker/dealers to trade the shares and the ability of purchasers of our common shares to sell in the secondary market.Certain institutions and investors will not invest in penny stocks. THE MARKETS IN WHICH WE OPERATE ARE HIGHLY COMPETITIVE The market for asset lifecycle management solutions is rapidly evolving and intensely competitive. We face significant competition in each segment of our business (asset sourcing, procurement, asset management and asset disposition).We expect that competition will further intensify as larger existing companies expand their product lines and industry consolidation accelerates. Many of our competitors have longer operating histories, larger customer bases, greater brand recognition and significantly greater financial, marketing and other resources than we. We cannot be certain that we will be able to compete with them effectively. If we fail to do so, it would have a material adverse effect on our business, financial condition, cash flows and results of operations. IMPACT
